Citation Nr: 0214769	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  01-01 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from April 1942 to November 
1945.  He died in February 1991.  The appellant is his widow.  
The appellant's claim for dependency and indemnity 
compensation (DIC) benefits was previously denied by the 
Board of Veterans' Appeals (Board) in an October 1997 
decision.  That decision is final.  38 U.S.C.A. § 7104 (West 
1991); 38 C.F.R. § 20.1100 (2001).  

In February 1999, the appellant requested that her claim for 
DIC benefits be reopened.  In a January 2000 rating decision, 
it appears that the RO reopened the appellant's claim on the 
basis of new and material evidence but denied the claim 
following a de novo review of the record.  The appellant 
again appealed that decision.  In June 2001, the Board agreed 
that new and material evidence had been submitted since its 
prior denial, and remanded the case to ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act be completed.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2002).  The Board also 
instructed the RO to adjudicate the claim under the revised 
version of 38 U.S.C.A. § 1151.  The case is once again before 
the Board for review. 


FINDINGS OF FACT

1.  The RO and the Board have notified the appellant of the 
evidence needed to substantiate her claim, and have obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claim.  The appellant also has been 
notified of the evidence she should obtain and which evidence 
VA would obtain.

2.  The veteran died at a VA medical center in February 1991 
as a result of cardiac arrest due to or as a consequence of 
possible myocardial infarction and possible pulmonary 
embolus.
3.  The evidence does not show that veteran's death is 
related to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA health care providers.


CONCLUSION OF LAW

The criteria for dependency and indemnity compensation 
benefits under 38 U.S.C.A. § 1151 for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.358, 3.800 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.126(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See also 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159). 

In this case, the Board finds that from a review of the 
entire record, VA complied with the duty-to-assist 
requirement of the VCAA.  Firstly, the appellant was apprised 
of the fundamental deficit of the claim in the Board's 
decision of October 1997, which noted that no medical 
evidence had been submitted that was suggestive of a linkage 
between the veteran's death and the care he received by VA.  
See Board decision, pages 5-6.  That the appellant was 
undoubtedly aware of this deficiency is evidenced by the fact 
that in January 1999, she submitted a medical opinion 
authored by David M. Vandenberg, M.D., which ultimately was 
found to be new and material evidence sufficient to reopen 
her claim.  

There does not appear to be any available outstanding medical 
records that are relevant to this appeal.  The receipt of Dr. 
Vandenberg's opinion triggered the RO's further investigation 
of the claim, including the receipt of a VA medical opinion.  
The record reflects that by memorandum dated in February 
1999, the RO caused the Ann Arbor VA Medical Center to again 
search its records for progress notes pertaining to the 
veteran's terminal care, as well as any other pertinent 
records.  Upon receipt of these materials, a VA cardiologist 
reviewed the claims file in December 1999 and offered an 
opinion concerning the care provided by VA in 1991 at the 
time of the veteran's death.  

The Board further observes that the discussions in the rating 
decision of January 2000, the statement of the case issued in 
February 2000, the supplemental statement of the case issued 
in July 2001, and various letters by the RO have informed the 
appellant of the information and evidence necessary to 
substantiate the claim.  

In sum, the Board has carefully considered whether further 
development or notification procedures under the VCAA or 
other law should be undertaken.  Under 38 U.S.C. § 5103(a), 
as amended by VCAA, upon receipt of a complete or 
substantially complete application, VA shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided that is necessary to substantiate the claim.  As 
part of that notice, VA  shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The record indicates that the appellant was fully apprised of 
the pertinent law and regulations; notified of her 
responsibility to submit medical evidence to substantiate a 
connection between the veteran's death and VA medical 
treatment; and that medical inquiry has been conducted.  The 
Board finds that further development of the record is not 
necessary, and that because there is no substantiating 
evidence which has not been provided, a further advisement 
under 38 U.S.C. § 5103(a) is not appropriate.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Disposition of the appellant's claim at the present time is 
appropriate.


II.  Discussion

The appellant claims that the veteran's death in 1991 
resulted from negligence on the part of VA health care 
providers.  The Board has carefully considered the totality 
of the evidence in this matter, but for the reasons set forth 
below, the Board  finds that the preponderance of the 
evidence is against the appellant's claim. 

The appellant's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Under this provision, compensation shall be 
awarded for a qualifying additional disability or death in 
the same manner as if such additional disability or death 
were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability if 
the disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary and the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R.     § 
3.358(c)(1), (2).  Further, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the express or implied consent of 
the veteran.  Necessary consequences are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R.  § 
3.358(c)(3). 

Turning to the facts of this case, the record shows that the 
veteran died in February 1991 while hospitalized at the Ann 
Arbor VA Medical Center.  Two days prior to his death, he was 
admitted for complaints of dyspnea on exertion and bilateral 
pleural effusions.  It was noted that the veteran had a 
history of coronary artery disease, and that he reported a 
history of myocardial infarction in 1983.  Also noted as 
"significant" in the report of hospitalization was that the 
veteran had a history of chronic obstructive pulmonary 
disease.    

Upon his admission, the veteran was administered Darvon as 
well as other medications.  A cardiac examination revealed 
normal heart sounds S-1 and S-II and no S-III or S-IV.  There 
was a II/VI systolic murmur at the apex, with radiation to 
the axilla.  Chest radiographic study revealed bilateral 
pleural effusions and mild cardiomegaly.  An 
electrocardiograph revealed the veteran to be in sinus rhythm 
with ST depressions in V5 through V6, with evidence of left 
ventricular hypertrophy.  The veteran was diuresed with 
intravenous Lasix and had Nitrates placed to his chest wall 
every six hours.  He was also started on aspirin.  On the 
second day of his admission, he was noted to be dysphoric and 
short of breath.  He was coded and, despite aggressive 
measures, died within an hour.  It was noted that a MUGA scan 
was performed on the day of his death which revealed a left 
ventricular ejection fraction of 23%, with multiple areas of 
hypokinesis as well as akinesis.  

The death certificate listed the immediate cause of death as 
cardiac arrest due to or as a consequence of possible 
myocardial infarction and possible pulmonary embolus.  No 
autopsy was performed. 

The appellant contends that the veteran's death resulted from 
three Darvon pills he was given.  The appellant through her 
representative maintains that the veteran was in no acute 
cardiac distress prior to taking Darvon, and that the dose 
was too high for a man his age.  In a March 1997 letter, the 
appellant argued that the veteran's death was "a textbook 
case of death after overdose of Darvon as described in the 
physician (sic) desk reference."

The same March 1997 correspondence also includes quoted 
material identified as being from the Physicians Desk 
Reference, 50th ed., 1996.  This quote provides that 
respiratory depression is characteristic of an overdose of 
Darvon.  Blood pressure falls and cardiac performance 
deteriorates, resulting in pulmonary edema and circulatory 
collapse if the respiratory depression is not corrected.  A 
combined respiratory metabolic acidosis may be present and 
severe.  If salicylates (aspirin) have been ingested, death 
may occur.  Propoxyphene metabolism may be reduced in some 
elderly patients.

As noted, the appellant proffered the January 1999 opinion of 
Dr. Vandenberg.  In substance, the physician reported that he 
had reviewed February 1991 admission and noted that the 
veteran was admitted with signs and symptoms of congestive 
heart failure.  Although there was no history of heart 
failure, he had known coronary artery disease and suffered a 
myocardial infarction in 1983.  His symptoms were primarily 
respiratory, with no chest pain at the time of admission.  In 
substance, Dr. Vandenberg stated that he was "concerned" 
with the following aspects of the veteran's care:

1.  The attending physician wrote only a brief 
admit note on the day after admission and there was 
no documentation that he participated in the 
[veteran's] care beyond that day;

2.  The patient was taken off of the cardiac 
monitor on February 13th, despite the MUGA scan 
which could have been consistent with ongoing 
ischemia;

3.  Once the acute MI was ruled out, there was no 
discussion in the progress notes regarding the 
etiology of the [veteran's] congestive heart 
failure; 

4.  Neither aspirin nor ACE inhibitor therapy was 
included in the [veteran's] medication regimen, 
and; 

5.  The [veteran] was apparently found without 
vital signs on the evening of February 14, 1991; 
however, there are no progress notes from the 
primary care team on that date.  The only note from 
anyone from the Medicine team on that date was the 
Code Blue note.  

According to Dr. Vandenberg, it appeared that after ruling 
out an acute myocardial infarction, the treatment team did 
not consider other possible etiologies for the [veteran's] 
congestive heart failure, including ongoing ischemia.  Dr. 
Vandenberg opined that discontinuing the monitor in the 
setting of the acute ischemia may have resulted in missing a 
fatal arrhythmia.  Dr. Vandenberg was also concerned that no 
daily progress note was entered in the medical record on the 
day that the veteran expired, even though his expiration was 
late in the evening on that day. 

As a preliminary matter in this analysis and with primary 
focus upon the critical inquiry in this matter, the Board 
observes that Dr. Vandenberg did not opine that any aspect of 
the veteran's care (1) was deficient or negligent, or (2) 
indicated a causal connection between the VA hospitalization 
and the veteran's death.  

In December 1999, Mark R. Starling, M.D., the Chief of the 
Cardiology section at a VA medical center, reported that he 
had reviewed the evidence then of record, including Dr. 
Vandenberg's letter.  After discussing the veteran's history, 
Dr. Starling observed the following comments:

1.  A brief admission note the morning following an 
admission by the attending physician was 
"perfectly justified" and there is no evidence 
that would suggest that the attending physician did 
not participate in his care from that day forward.  
Compliance in 1991 within the VA Health 
Administration was quite different that what it is 
in 1999; 

2.  The MUGA scan was apparently, based on the 
information from the discharge summary, performed 
on the date of his death, February 14th and not the 
13th;

3.  Apparently the information available on 
February 14th as to the degree of left ventricular 
systolic dysfunction that was present, and that 
there was very little time to have provided a full 
disclosure in the progress notes prior to his 
death;

4.  The veteran was given aspirin, although 
according to the discharge summary the evidence for 
left ventricular systolic dysfunction was evident 
on February 14th.  An ACE Inhibitor may not have 
yet been initiated, but that is not unreasonable.

5.  The veteran was not found without vital signs 
but acutely short of breath and acutely distressed. 

Dr. Starling concluded that the team ruled out myocardial 
infarction, effectively treated the veteran for possible 
myocardial ischemia as well as congestive heart failure, and 
properly documented severe left ventricular systolic 
dysfunction.  However, prior to having an opportunity to 
intercede with further modifications of his therapy, the 
veteran was found acutely dyspneic.  Dr. Starling therefore 
opined that one cannot conclude that the veteran died of a 
dysrhythmia, but something more akin to pulmonary embolism.  
Since there was no data to support a specific etiology for 
the veteran's death, Dr. Starling stated that it was unclear 
whether the care was deficient in any way. 

Examination of the evidence indicates that its preponderance 
is against a finding that the veteran's death is related to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA 
health care providers.  

The evidence in support of the appellant's claim is Dr. 
Vandenberg's opinion.  This opinion, however, is flawed in 
several respects.  First, the physician's concerns appear to 
pertain primarily with record keeping as opposed to the 
actual care provided to the veteran.  In particular, Dr. 
Vandenberg was concerned that the veteran's attending 
physician wrote only a brief note on the day after admission, 
suggesting that he did not participate in the veteran's care 
beyond that date; that once acute myocardial infarction was 
ruled out, there was no notation regarding the etiology of 
the congestive heart failure; and that there were no progress 
notes on the day of the veteran's death.  

In contrast, Dr. Starling disagreed with Dr. Vandenberg's 
interpretation, stating that a brief admission note the 
morning following an admission by the attending physician was 
"perfectly justified" and did not suggest that the 
attending physician did not participate in his care from that 
day forward.  Dr. Vandenberg's observations are not 
tantamount to implying that a causal connection exists 
between the VA care and the veteran's death:  assuming 
arguendo that VA medical care providers failed to properly 
record the veteran's treatment, poor record keeping does not 
suggest causality, and cannot be supportive of a finding 
amounting to the proximate cause of one's death.  Such is, 
however, mere speculation which does not rise to the level of 
reasonable doubt.  38 C.F.R. § 3.102.

The Board observes in passing that Dr. Vandenberg's review of 
the record is not wholly accurate.  As pointed out by Dr. 
Starling, contrary to Dr. Vandenberg's observation, the 
admission report shows that aspirin was included in the 
medication regimen and that the MUGA scan was performed on 
February 14th and not on the 13th.   As such, these points are 
suggestive that Dr. Vandenberg failed to properly review the 
admission report at issue, thereby diminishing the probative 
value of his observations.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran); see Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, since Dr. Starling's opinion is consistent with 
the admission report, the Board places greater probative 
value on his opinion.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when decision 
makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches....  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[Board as] adjudicators. . .").  

Based on his review, Dr. Starling determined that the team 
ruled out myocardial infarction, effectively treated the 
veteran for possible myocardial ischemia as well as 
congestive heart failure, and properly documented severe left 
ventricular systolic dysfunction.  Since there was no data to 
support a specific etiology for the veteran's death, Dr. 
Starling stated that it was unclear whether the care was 
deficient in any way.  In light of this evidence, there is no 
suggestion that VA care caused or contributed to the 
veteran's death.  



The Board has also considered statements provided by the 
appellant.  However, there is no showing that the appellant 
is qualified to provide an opinion concerning the cause of 
the veteran's death.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render medical 
opinions).  In particular, the Board has also reviewed quoted 
material identified as being from the Physicians Desk 
Reference, 50th ed., 1996.  The Board notes, however, that 
this article does not pertain to this particular case.  See 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996); see also 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
Accordingly, it is not probative to the central issue in this 
case. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1151 for 
the cause of the veteran's death.  Accordingly, there is not 
an approximate balance of positive and negative evidence to 
which the benefit-of-the-doubt standard applies.  VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096, 2098-2099 (2000); see also 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
(holding that the VCAA did not alter the benefit-of-the doubt 
doctrine).  Hence, the appeal is denied.









ORDER

The claim of entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for the cause of the veteran's death is denied.



		
	Vito A. Clementi
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

